Citation Nr: 0828164	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as a residual of exposure to ionizing 
radiation during service.

3.  Entitlement to service connection for a respiratory 
disorder, to include asthma, to include as a residual of 
exposure to ionizing radiation during service.

4.  Entitlement to service connection for loss of teeth, to 
include as a residual of exposure to ionizing radiation 
during service.

5.  Entitlement to service connection for squamous cell 
carcinoma of the skin, to include as a residual of exposure 
to ionizing radiation during service.

6.  Entitlement to service connection for chronic pain of 
multiple joints, including spine, hips, knees, and ankles, to 
include as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1945 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.   

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in August 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  There is no evidence of any diagnosis of PTSD.

2.  The veteran has recent diagnoses of depression.

3.  There is no medical evidence linking the veteran's 
current psychiatric disorder, diagnosed as depression, with 
active military service.  

4.  Arthritis; coronary artery disease; respiratory disease, 
including asthma; and, loss of teeth are not cancers, or 
radiogenic diseases as defined by VA regulation.

5.  The competent medical evidence of record reveals a 
diagnosis of squamous cell carcinoma.

6.  There is no competent medical evidence of record linking 
the veteran's squamous cell carcinoma; coronary artery 
disease; respiratory disease, including asthma; and/or loss 
of teeth to active military service, or to radiation exposure 
during service. 

7.  The veteran was involved in the occupation of Japan in 
1945 and 1946 during active service; the evidence does not 
reveal that he ever served within 10 miles of Hiroshima or 
Nagasaki.

8. There is no evidence of exposure to ionizing radiation 
during active service.

9.  The claims folder contains diagnoses of osteoarthritis of 
multiple joints, including the hips and lumbosacral spine.  
He has required bilateral hip replacement.  

10.  Arthritis was not present to any degree within one year 
of discharge from active service and current disability of 
multiple joints, including arthritis of the hips and 
lumbosacral spine and claimed chronic pain of the knees and 
ankles is not related to active military service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

3.  A respiratory disorder, to include asthma, was not 
incurred in or aggravated by military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

4.  Loss of teeth, was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

5.  Squamous cell skin cancer, was not incurred in or 
aggravated by military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

6.  Arthritis of multiple joints, including of the spine and 
hips, and chronic pain of multiple joints, to include the 
knees and ankles was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also, 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided this notice in a letter dated July 2003.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was specifically 
provided this notice in a letter dated March 2006.  Moreover, 
since the veteran's claims for service connection are being 
denied, notice with respect to the elements for establishing 
an effective date and a disability rating are not applicable 
in the present case.  

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, no Compensation and Pension examination of the 
veteran was conducted with respect to his claims for service 
connection for: a psychiatric disorder, squamous cell 
carcinoma, coronary artery disease, a respiratory disorder, 
or loss of teeth.  However, no examinations are required.  
Specifically, no evidence of record, with the exception of 
the veteran's unsupported assertions, indicates that any of 
these disorders may be linked to military service.  Moreover, 
full development has been conducted with respect to his 
allegations of exposure to ionizing radiation during service.  
In addition, the Board notes that the veteran reported that 
he was treated by a psychiatrist in 1988 who diagnosed him as 
having manic depression and recommended that he be placed on 
full Social Security Administration disability, which he 
reports was done.  In that regard, the Board points out that 
the veteran is more than a decade over the age at which his 
disability benefits would have converted to retirement 
benefits.  See 38 U.S.C.A. § 402 (West 2002).  In light of 
that fact, and the fact that the Social Security 
Administration's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records; private medical 
treatment records, private medical opinions, VA medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection.  

In August 2003, VA was informed that the veteran's service 
medical records and service personnel records had been 
destroyed by fire and were unavailable.  When service medical 
records are not available VA must also provide an explanation 
to the veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
However, some of the veteran's active duty service medical 
records had already been obtained.  Specifically, his October 
1946 separation examination report was already of record in 
the claims file.  The veteran apparently served in the 
National Guard, subsequent to active service.  He has 
submitted copies of some of his service medical records and 
service personnel records and they have been placed in the 
claims file.  



II.  Service connection for Psychiatric Disorder to include 
PTSD

In June 2003, the veteran submitted a written statement which 
asked to "please add PTSD to my service connected disability 
claim.  I have been treated for manic depression . . .  for 
depression that was caused by my traumatic experiences during 
combat in WWII."

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychosis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  However, the Board notes that there is no medical 
evidence of record which reveals that the veteran is, or has 
ever been, diagnosed with a psychosis as defined at 38 C.F.R. 
§ 3.384 (2007).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Review of the available service department evidence of record 
does not support that the veteran served in combat.  
Nevertheless, whether or not the veteran served in combat is 
immaterial in this case since there is no medical evidence of 
record showing any diagnosis of PTSD.  The veteran submitted 
a private hospital discharge summary dated February 1990.  
This record indicates that the veteran was admitted for a 
month of inpatient treatment with a final diagnosis of 
"major depression, single episode."  The specific 
precipitating factor for the depression was indicated to be 
job stress.  Subsequently, VA outpatient treatment records 
note that the veteran reported that he had "depression" 
which was controlled with Prozac.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Simply put, the veteran does 
not have PTSD.  There is no medical evidence of record 
showing that the veteran is diagnosed with PTSD.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran does have a current diagnosis of depression.  
However, the preponderance of the evidence is also against 
the claim for service connection for a psychiatric disorder 
other than PTSD.  The veteran's October 1946 separation 
examination report specifically reveals that he was without 
any psychiatric diagnosis.  Moreover, the first evidence of a 
current diagnosis of depression is dated more than three 
decades after military service.  There is no competent 
medical evidence linking the current psychiatric disability, 
diagnosed as depression, with the veteran's active military 
service.  Accordingly, service connection must be denied.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .");  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

III.  Radiation Claims

A.  Coronary Artery Disease, Respiratory Disorders, and Teeth

The veteran contends that he incurred almost all of his 
claimed disabilities as a result of exposure to exposure to 
ionizing radiation in service.  He specifically claims that 
he was exposed to ionizing radiation during occupation 
service in Japan at the end of World War II.  He also asserts 
that he warrants service connection for multiple joint 
arthritis, as a result of trauma incurred during parachute 
training in service over half a century ago.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran"  within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  A "radiation- exposed 
veteran" is some one who participated in a "radiation-risk 
activity" which includes the occupation of Hiroshima or 
Nagasaki Japan during the period of time from August, 6, 1945 
to July 1, 1946.  38 C.F.R. §§ 3.309(d)(3)(ii)(B). This is 
further defined as official military duties within 10 miles 
of the city limits of either city.  38 C.F.R. §§ 
3.309(d)(3)(vi).

The veteran's discharge papers reveal that he served in the 
Army from April 1945 to December 1946 and that he was awarded 
the Army Occupation Medal (Japan).  The RO conducted the 
necessary development with respect to the veteran's claims of 
radiation exposure.  In January 2004, the Defense Threat 
Reduction Agency (DTA) responded the RO's request for 
information related to the veteran's claims of radiation 
exposure.  Although the veteran service personnel records had 
been destroyed by fire, DTA was able to ascertain the 
veteran's duty stations in Japan by reviewing his service 
medical records, unit records, and unit morning reports.  
These records indicated that the veteran was in Japan from 
approximately October 1945 to the end of the VA-defined 
occupation period.  However, these records revealed that the 
veteran did not serve in a location in Japan which was closer 
than 400 miles to either Hiroshima or Nagasaki.  The veteran 
has asserted that he was stationed closer to Hiroshima, and 
that he traveled into the ruins of that city on several 
occasions.  However, this is not confirmed by the available 
service department documentation.  

Even if it were assumed that the veteran did travel into 
Hiroshima during his occupation service, he does not have a 
present diagnosis of any of the disabilities specified at 38 
C.F.R. §§ 3.309(d)(2).  Specifically, he claims service 
connection for coronary artery disease, respiratory disease, 
asthma, and loss of teeth.  Since these are not specified 
disabilities, the preponderance of the evidence is against a 
grant of service connection on this basis. 38 C.F.R. § 
3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease. 38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2).  Again, the veteran's 
claims service connection for coronary artery disease, 
respiratory disease, asthma, and loss of teeth.  These are 
not radiogenic diseases, so the claims for service connection 
must be denied on this basis.  38 C.F.R. § 3.311(b)(2).  When 
there is evidence that a veteran has a radiogenic disease, 38 
C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits. 38 
C.F.R. § 3.311(a)(2), (b). However, as noted above, the 
evidence provided by DTA is that the veteran was not exposed 
to ionizing radiation during service. No dose data was 
provided because none is available or necessary.  Despite the 
veteran's assertions to the contrary, there is no evidence of 
record which shows that the veteran was exposed to ionizing 
radiation during active service in Japan.

The regulations do state that that, if the claim is based on 
a disease other than the listed radiogenic diseases, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. In the present 
case, no evidence of record has been submitted which in any 
way identifies coronary artery disease, respiratory disease, 
asthma, and/or loss of teeth as being radiogenic in origin.  
Accordingly, additional development is not necessary.

The preponderance of the evidence is against the veteran's 
claims for service connection for coronary artery disease, 
respiratory disease, asthma, and loss of teeth under 38 
C.F.R. § 3.311. Again, there is no evidence of radiation 
exposure and no evidence of the presence of any radiogenic 
disease, so service connection must be denied under 38 C.F.R. 
§ 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

As noted above, service connection is established for 
disability resulting from injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in the line of duty. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Cardiovascular disease may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's October 1946 separation examination report 
reveals that the veteran's lungs and cardiovascular system 
were normal.  In October 1956, examination of the veteran was 
conducted during National Guard service.  This examination 
report reveals normal clinical evaluation of the veteran's 
heart, lungs, and vascular system.

The veteran has submitted a large volume of private medical 
records.  These records do show that the veteran had a 
diagnosis of coronary artery disease requiring a coronary 
artery bypass graft in 2001.  Other recent medical records 
show diagnosis of some respiratory disorders including a 
history of asthma.  However, there is no competent medical 
evidence which links any current cardiovascular disorder or 
respiratory disorder to either the veteran's active military 
service, or to any claimed radiation exposure during service.  
Accordingly the claims for service connection for these 
disabilities must be denied.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The evidence of record shows that subsequent to service the 
veteran did require the removal of many of this teeth 
beginning in approximately 1947.  However, there is no 
evidence of dental trauma during service, and no medical 
evidence linking any tooth loss to military service.  The 
competent medical evidence does not show the veteran to have 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible that is related to service.  Nor does he 
have any of the other dental disorders listed under 38 C.F.R. 
§ 4.150. Therefore, the Board finds that service connection 
for a dental disorder for compensation purposes must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


B. Squamous Cell Carcinoma

Private medical records reveal that in 1997, the veteran had 
a biopsy conducted on the skin in the area under his left 
eye.  An April 1997 pathology report reveals a diagnosis of 
squamous cell carcinoma.  

Squamous cell carcinoma is not one of the 21 types of cancer 
that warrant presumptive service connection if they become 
manifest in a "radiation-exposed veteran" within specified 
periods of time pursuant to  38 C.F.R. §§ 3.309(d).  
Accordingly, service connection cannot be granted on this 
basis.

Squamous cell carcinoma is form of cancer.  It is therefore a 
radiogenic disease as defined at 38 C.F.R. § 
3.311(b)(2)(xxiv).  Service connection can be pursued under 
38 C.F.R. § 3.311 on the basis of exposure to ionizing 
radiation and the subsequent development of a radiogenic 
disease. 38 C.F.R. § 3.311.  Essentially, any form of cancer 
is considered a radiogenic disease within the meaning of the 
applicable regulations. 38 C.F.R. § 3.311(b)(2).  When there 
is evidence that a veteran has a radiogenic disease, 38 
C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits. 38 
C.F.R. § 3.311(a)(2), (b).  However, as noted above, the 
evidence provided by DTA is that the veteran was not exposed 
to ionizing radiation during service.  No dose data was 
provided because none is available or necessary.  Despite the 
veteran's assertions to the contrary, there is no evidence of 
record which shows that the veteran was exposed to ionizing 
radiation during active service in Japan.

The regulations do state that that, if the claim is based on 
a disease other than the listed radiogenic diseases, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  In the present 
case, squamous cell carcinoma is radiogenic and additional 
development is not necessary.

The preponderance of the evidence is against the veteran's 
claim for service connection for squamous cell carcinoma 
under 38 C.F.R. § 3.311. Again there is no evidence of 
radiation exposure and service connection must be denied 
under 38 C.F.R. § 3.311.  Again the veteran could establish 
service connection for squamous cell carcinoma on a direct 
basis with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, review of the 
veteran's service medical records, especially his 1946 
separation examination report, does not show the presence of 
squamous cell carcinoma during active service or to any 
degree within one year of discharge from service.  Moreover, 
the veteran has not submitted any competent medical evidence 
linking the squamous cell carcinoma, first diagnosed decades 
after service, with his active military service.  
Accordingly, service connection must be denied on a direct 
basis.  

Due consideration has been given to the veteran's written 
statements.  However, after full development, and with no 
evidence of exposure to ionizing radiation, the veteran's 
claim for service connection must be denied.

IV.  Chronic Pain

The veteran also claims that that he warrants service 
connection for multiple joint pain, as a result of trauma 
incurred during parachute training in service over half a 
century ago.  

The veteran's October 1946 separation examination report 
reveals normal findings with no musculoskeletal defects.  In 
October 1956, an examination of the veteran was conducted in 
conjunction with an Army Reserve Application.  Clinical 
evaluation of the veteran's spine, feet, upper extremities, 
and lower extremities revealed normal findings.  In an Army 
Reserve medical history dated February 1957, the veteran did 
not indicate any complaints or history of arthritis.  

A letter dated February 1985, from Dr. Little, a private 
physician, states that the veteran had been followed for 
treatment of left hip pain diagnosed as degenerative 
arthritis of the left hip.  The letter indicates that the 
veteran had complaints of low back pain and that an x-ray of 
the lumbosacral spine was taken.  The diagnosis was 
lumbosacral muscle strain.  

In June 2003, the veteran submitted several pieces of 
evidence including three letters signed by physicians:  Dr. 
Little, Dr. Daggett, and Dr. Darsey.  All three of these 
letters appear to have been prepared by the veteran and 
submitted to the physicians for their signature.  Dr. 
Darsey's letter is on professional letterhead and identifies 
his medical specialty as family medicine.  The other two 
letters are not on letter head.  All three letters provide 
identical medical histories where the veteran reported 
parachute training during active service in 1945, and being 
exposed to radiation at Hiroshima.  Dr. Darsey's letter 
indicates that the veteran has had pain since initial 
treatment in 1994 and the veteran's reported history of 
parachute training and radiation exposure during service 
"may have caused the debilitated condition of your skeletal 
system."  

Dr Daggett's letter indicates that the veteran reported 
having pain in his hips and spine from service in 1946 until 
the present and that the veteran's reported history of 
parachute training and radiation exposure during service 
"may have caused the debilitated condition of your skeletal 
system."  Other evidence of record reveals that Dr. 
Daggett's medical specialty is rheumatology.  

Dr. Little's letter is essentially identical to the others 
except that it states that reported history of parachute 
training and radiation exposure during service "may have 
caused the debilitated condition of your joints and skeletal 
system."  

Interestingly, while these letters indicate that the veteran 
reported continuing complaints of joint pain, especially hip 
and back pain, since separation from service, the medical 
evidence presented in the veteran's Army Reserve medical 
records dated in 1956 and 1957 does not show any complaints 
of joint pain at that time.  Also, while these records 
specifically refer to right hip pain, the Board notes that 
the medical evidence of record reveals that the veteran has 
had bilateral hip replacement surgery, with the left hip 
requiring replacement first because of the severity of his 
left hip pain.  

A May 2003 letter from Dr. Green, a private orthopedic 
surgeon, indicates that the veteran was evaluated for right 
hip pain which was diagnosed as osteoarthritis.  A 
satisfactory post-operative left hip replacement was also 
noted.  The physician's conclusion was that right hip 
replacement was indicated.  The physician also indicated that 
the veteran had "several pieces of paper he was inquiring 
about me filing out, including some observations regarding 
his military service.  I have no way of attributing 
accurately attributing his degenerative hip problems to the 
result of his being a paratrooper as well as going to 
Hiroshima."  

A variety of other private medical records reveal that the 
veteran has various diagnoses of osteoarthritis of both hips 
and the lumbosacral spine.  

In January 2006, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran again reported a 
history of parachute training during service in 1945 and or 
claimed radiation exposure during service in Japan.  He also 
indicated that he had symptoms of gout beginning 
approximately in 1998 and that his hip pain symptoms began in 
approximately 1981.  A full physical, and x-ray examination 
of the veteran was conducted, along with review of the 
medical evidence of record.  The diagnosis was degenerative 
arthrosis of the cervical and lumbar spine , post-surgical 
bilateral hip replacement, and essentially normal examination 
of the knees and ankles.  The examining physician's opinion 
was that none of the veteran's current medical disabilities 
were "caused by or a result of his parachute training in 
1945."  The rationale provided was the lengthy period of 
time between parachute training and the onset of treatment 
for his hip and back conditions.  In addition, the examiner 
stated, "We see these conditions in many people at his age 
who have never had parachute training . . . " 

The preponderance of the evidence is against the veteran's 
claim for service connection for chronic pain of multiple 
joints.  The veteran has submitted three letters from 
physicians which state the veteran's hip and low back 
disorders, may be related to his history of parachute 
training and radiation exposure during service.  However, all 
three of these letters appear to have been prepared by the 
veteran and merely signed by the physicians in question.  
Also, these letters rely on reported continuity of hip pain 
from separation from service in 1946 until the present, which 
is not supported by the other medical evidence of record such 
as the Army reserve records in 1956 and 1957.  Also the 
veteran's reported history of hip pain on the 2006 
Compensation and Pension examination was decades later than 
service.  That these three letters were prepared by the 
veteran and merely signed by the physician's in question 
renders the opinions expressed of little probative value.

The opinion expressed by the veteran's private orthopedic 
surgeon in a May 2003 letter, was that the veteran's hip and 
low back disorders could not be related to his service.  The 
opinion expressed in the 2006 Compensation and Pension 
examination report was that the veteran's arthritis, low back 
and hip disorders, was not related to military service.  
Rather, the physician indicated that these disorders were 
common in people of the veteran's age who had not had 
parachute training.  This opinion outweighs the other 
evidence of record as it is based on a physical examination 
of the veteran, a review of the claims folder, and because 
the opinion includes a rationale.  As noted above, the 
evidence does not support that the veteran was exposed to 
ionizing radiation during service, and there is also not 
competent evidence linking the veteran's arthritis to his 
claimed inservice radiation exposure.  With respect to the 
veteran's claim for chronic pain in multiple joints, to 
include the knees and ankles, it is noted that the Court has 
held that there must be a diagnosis of an underlying 
disability to establish a claim for service connection and 
that pain alone is not a disability. Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The competent 
medical evidence does not include a diagnosis of knee and 
ankle disorders that are related to active service.  
Accordingly, service connection for chronic pain of multiple 
joints such as the knees and ankles, and arthritis of the 
spine and hips, must be denied.  


Finally, in reaching this decision, and the decisions above, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for coronary artery disease is denied.  

Service connection for a respiratory disorder, to include 
asthma, is denied.

Service connection for loss of teeth, is denied.

Service connection for squamous cell carcinoma of the skin is 
denied.

Service connection for chronic pain of multiple joints 
including the knees and ankles as well as diagnosed arthritis 
of the spine and hips, is denied.  



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


